Citation Nr: 1633899	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  15-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to March 1962.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, the Board remanded the Veteran's claim for a videoconference hearing. In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive a VA examination. 

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

The Board acknowledges that the Veteran's medical records reveal that he injured his left wrist in 1991 and required surgery to repair the damage. However, the Veteran claims that he originally injured his wrist after falling from a boulder while hiking and rock climbing off-base in 1959. The Veteran claims that he was treated for this injury at Twentynine Palms Naval Hospital. Unfortunately, a search for his records at this facility yielded negative results.

In support of his claim, he has provided a March 2010 statement from his doctor at the Charlotte Orthopaedic Clinic, P.A. that claims the Veteran has osteoarthritis of his left wrist due to a fracture that occurred in 1959. The Board also observes an April 2013 medical record and X-ray finding that the Veteran's left wrist has "significant old posttraumatic changes with joint space narrowing and subchondral sclerosis with old fracture deformities of the ulnar styloid process and distal radius with orthopedic rodding of the distal radius."  However, it is unclear if this old fracture refers to his claimed 1959 in service injury, or his documented post-service injury in 1991.

Additionally, the Veteran contends that he has suffered from wrist problems throughout his post-service career, and has received both VA and private medical treatment for the injury, including medication and orthotics. The Board notes that the Veteran has provided several lay statements from fellow service members who claim that they served with the Veteran and observed the Veteran with a cast on his left arm and wrist around 1959. Specifically, a July 2015 statement from B. B. describes that he witnessed the Veteran fall from a rock and injure his left arm. B. B. then stated that he took the Veteran to the infirmary for treatment, and the next time he saw the Veteran, the Veteran had a cast on his left arm. The Veteran also provided a photograph of where he injured his wrist and claims that he is the individual leaning against the large boulder with a cast on his left arm. Therefore, the Board finds that these records, coupled with the Veteran's consistent statements, as well as lay statements from his fellow service members indicating that the Veteran injured his wrist after a fall in service and this triggers VA's duty to provide an examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed left wrist disorder. The entire claims file as encompassed in VBMS and Virtual VA files should be made available to, and be reviewed by, the examiner in conjunction with the examination. All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed  left wrist disorder had its onset during, or is otherwise etiologically related to, the Veteran's active service.

In providing the requested opinion, the examiner should refer to the pertinent evidence of record, including the Veteran's documented post-service left wrist injury in 1991 and medical records referring to an old left wrist injury, as well the lay statements that the Veteran injured his wrist after falling off a boulder and was observed with a cast on his left arm while in service.

Specifically the examiner is asked to comment on whether there is evidence of a very old injury, such as might have occurred in service, as opposed to the documented pathology in 1991.  

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
 
2. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




